Citation Nr: 0113548	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to October 
1968.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  An unappealed November 1968 rating decision by the RO 
denied service connection for a low back disorder.

3.  The evidence associated with the claims file subsequent 
to the November 1968 decision is not, by itself or in 
connection with evidence previously assembled so significant 
that it must be considered to decide fairly the merits of the 
claim.


CONCLUSION OF LAW

1.  The RO's November 1968 decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence to reopen the claim for service 
connection for a low back disability has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that all 
known medical records were obtained and associated with the 
claims file.  The Board is unaware of any additional records 
identified by the veteran that need to be obtained and 
associated with the claims file.  The veteran declined an 
opportunity to appear at a hearing to provide testimony in 
support of his claim.  The Statement of the Case reviewed all 
pertinent evidence and provided the veteran with all 
applicable laws and regulations.  Most importantly, the 
Statement of the Case informed the veteran of the evidence 
necessary to substantiate his claim.  Therefore, the Board 
concludes that the VA has met its statutory duty to assist.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a low back 
disability on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  The veteran 
claims he is entitled to service connection for a low back 
disorder, which he contends, if it preexisted service, was 
aggravated while in service.  The veteran also asserts that 
the disorder diagnosed during service was different than that 
treated prior to service.  Historically, a November 1968 
rating decision denied service connection for a low back 
disability.  

As a general rule, within one year from the date of mailing 
of the RO's decision, a Notice of Disagreement (NOD) must be 
filed in order to initiate an appeal of any issue adjudicated 
by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  
If a NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In the present case, the veteran did not file a NOD 
within one year following the November 1968 decision.  
Therefore, the decision is final and not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, if new and 
material evidence is presented or secured, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  See 38 U.S.C.A. § 5108.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Blacks Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new" and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease or disorder diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  A preexisting disease will be presumed to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In deciding an aggravation claim, after having 
determined the presence of a preexisting condition, the Board 
must determine whether there has been any measurable 
worsening of the disability during service and whether this 
worsening constitutes an increase in disability.  See Browder 
v. Brown, 5 Vet.App. 268, 271 (1993); Hensley v. Brown, 5 
Vet.App. 155, 163 (1993). 

Upon filing of the initial claim in October 1968, the record 
consisted of the veteran's service medical records and a 
treatment report from Leroy Ortmeyer, M.D. dated November 
1968.  The veteran's entrance physical examination in July 
1968 note the veteran having back problems, and included was 
a letter from Dr. Ortmeyer dated May 1968 which explained 
that the veteran had been treated by him on three occasions 
as a result of a automobile accident in November 1967.  Dr. 
Ortmeyer also noted that x-ray films showed no sign of a 
recent injury, but the veteran had clinical findings of a 
neck and back sprain that required treatment for two to three 
weeks.  

The service medical records indicate that the veteran started 
complaining of back problems in September 1968, not long 
after he was inducted into service.  The veteran informed the 
medical examiner that he had a long history of back pain, 
dating back seven years.  He had also been told at that time 
that he had an extra vertebra in his back.  Multiple episodes 
of back pain were treated with conservative management, 
mainly rest, braces and multiple medication.  All of these 
methods had failed and there was a recurrence of the pain.  
Following one month of conservative therapy for his back 
pain, the veteran underwent a Medical Evaluation Board 
examination in October 1968.  The examiner noted the 
veteran's constant back pain while in service, and the x-rays 
revealed a spondylosis at the L5 S1 interspace.  The examiner 
was of the opinion that because of the veteran's continued 
back pain, it would limit him from effective participation in 
military activities and that he should be released from duty.  
It was also recommended that the veteran assume a relatively 
sedentary type activity on the outside since it was estimated 
that he would have continued back pain and at some point he 
may need to undergo a spinal fusion for what appeared to be a 
symptomatic spondylolysis.  

The veteran's claim for service connection for aggravation of 
a low back disability was denied by the RO's rating decision 
of November 1968.  The RO reasoned that while the evidence 
indicated that the veteran's back disability existed prior to 
service, aggravation or subsequent injury while in service 
was not shown.

Evidence associated with the claims file following the 
November 1968 rating decision include treatment records from 
Barnes Jewish Hospital from January 1998 through January 
1999, treatment records from St. Louis County Department of 
Health dated December 1998 through October 1999, a treatment 
report from St. Louis Connectcare dated August 1998, a 
statement from Jeanne M. Cowan, M.S. Ed. dated July 1998, a 
treatment report by Robert Mueller, M.D. dated February 1971, 
a treatment report from H. I. Berland, M.D. dated February 
1971 and several reports from Leroy F. Ortmeyer, M.D. from 
November 1967 to May 1968.  Also submitted was a June 1998 
letter from an old high school friend of the veteran who 
recalled the veteran having returned home following service 
with an injury to his back.

While much of this evidence is new, in that it was not 
previously physically of record, it is not material to the 
veteran's claim.  The evidence considered by the November 
1968 rating decision established that the veteran had a 
preexisting back disorder and that the preexisting disorder 
was not aggravated during the veteran's period of service.  
None of this evidence tends to show either that the veteran 
did not have a back disorder that preexisted service or that 
the preexisting disorder chronically worsened or increased in 
severity during service.  Also, none of the medical evidence 
demonstrates that the spondylolysis diagnosed during service 
was unrelated to the veteran's preservice back 
symptomatology, as asserted by the veteran.  The additional 
evidence simply demonstrates that the veteran currently has a 
back disorder that requires treatment and makes no reference 
to his military service or a possibility of aggravation 
during service.  

The veteran has also submitted several statements of his own 
purporting to associate his low back disability to his 
military service.  The law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Latham v. Brown, 7 
Vet.App. 359, 365 (1995).  Thus, the veteran's statements do 
not serve his claim in a meaningful way because he has no 
medical training.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions 
which require medical expertise.)  Nor do they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet.App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered new, may not serve 
as a predicate to reopen a previously denied claim.)

Based on the foregoing evidence and analysis, the Board finds 
that the additional evidence ,by itself or in connection with 
the evidence previously submitted, is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the Board concludes that in so much as no 
new and material evidence has been submitted to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, the benefit sought on appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder, the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

